 Case 8:19-cv-01998-MWF-KS Document 166 Filed 07/10/20 Page 1 of 4 Page ID #:5233



 1   SARAH PREIS (DC Bar No. 997387)
 2
     sarah.preis@cfpb.gov
     Tel.: (202) 435-9318
 3   (admitted pro hac vice)
 4   JESSE STEWART (NY Bar No. 5145495)
     jesse.stewart@cfpb.gov
 5   Tel.: (202) 435-9641
 6   (admitted pro hac vice)
     1700 G Street, NW
 7   Washington, DC 20552
 8   Fax: (202) 435-5471

 9   LEANNE E. HARTMANN (CA Bar No. 264787) – Local Counsel
10   leanne.hartmann@cfpb.gov
     301 Howard Street, Suite 1200
11   San Francisco, CA 94105
12   Tel: (415) 844-9787
     Fax: (415) 844-9788
13

14   Attorneys for Plaintiff
     Bureau of Consumer Financial Protection
15

16                         UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18   Bureau of Consumer Financial              CASE NO. 8:19-cv-01998 MWF (KSx)
     Protection, et al.,
19                                             OPPOSITION TO DEFENDANTS’
                                               EX PARTE APPLICATION TO
20          Plaintiffs,
                                               EXTEND TIME TO RESPOND TO
21                                             FIRST AMENDED COMPLAINT
            v.
22                                             Court:   Hon. Michael W. Fitzgerald
     Consumer Advocacy Center Inc., d/b/a
23                                                      Courtroom 5A
     Premier Student Loan Center, et al.,
24                                             Date/Time: Under submission
           Defendants.
25                                             Action Filed: October 21, 2019
                                               Amended Complaint Filed: Feb. 24, 2020
26

27

28                                         1
             OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO EXTEND TIME
 Case 8:19-cv-01998-MWF-KS Document 166 Filed 07/10/20 Page 2 of 4 Page ID #:5234



 1         Plaintiffs the Bureau of Consumer Financial Protection, the State of Minnesota, the
 2   State of North Carolina, and the People of the State of California oppose Defendants’ Ex
 3   Parte Application to Extend Time to Respond to the First Amended Complaint until
 4   August 27, 2020 (Defendants’ Motion) (ECF 165). Plaintiffs have agreed to or have not
 5   opposed four extensions to the responsive pleading date: from November 13 to December
 6   13, 2019 (ECF 94), from December 13, 2019, to February 3, 2020 (ECF 114), from
 7   February 3 to May 4, 2020 (ECF 130), and from May 4 to July 13, 2020 (ECF 143).1
 8   Plaintiffs believe a shorter extension, until July 31, 2020, should be sufficient to
 9   determine whether the parties can reach an agreement in principle on settlement. If the
10   parties are unable to reach an agreement in principle by the end of July, Plaintiffs do not
11   expect that further settlement discussions will be fruitful at this stage of the proceedings.
12         For the foregoing reasons, Plaintiffs respectfully request that the Court deny
13   Defendants’ Motion and set the responsive pleading deadline to July 31, 2020.
14

15   Dated: July 10, 2020                    Respectfully submitted,
16

17
                                             /s/ Jesse Stewart
                                             Jesse Stewart (NY Bar No. 5145495)
18                                           (admitted pro hac vice)
19                                           Enforcement Attorney
                                             Email: jesse.stewart@cfpb.gov
20

21                                           Attorney for Plaintiff
                                             Bureau of Consumer Financial Protection
22

23

24

25   1
      For defendants added by the First Amended Complaint on February 24, 2020, Plaintiffs
26   did not oppose extending the time to respond until July 13, 2020, provided that those
     defendants agreed to complete a financial disclosure form as part of an effort to reach a
27
     negotiated resolution. (ECF 151 at 5.)
28                                          2
              OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO EXTEND TIME
 Case 8:19-cv-01998-MWF-KS Document 166 Filed 07/10/20 Page 3 of 4 Page ID #:5235



 1                                    /s/ M. Lynne Weaver
 2
                                      M. Lynne Weaver (NC Bar No. 19397)
                                      (admitted pro hac vice)
 3                                    Special Deputy Attorney General
 4                                    North Carolina Department of Justice
                                      114 W. Edenton St.
 5                                    Raleigh, NC 27603
 6                                    Phone: (919) 716-6039
                                      Fax: (919) 716-6050
 7                                    Email: lweaver@ncdoj.gov
 8
                                      Attorney for Plaintiff State of North Carolina
 9
                                      /s/ Evan Romanoff
10
                                      Evan Romanoff (Atty. Reg. No. 0398223)
11                                    (admitted pro hac vice)
                                      Assistant Attorney General
12
                                      445 Minnesota Street, Suite 1200
13                                    St. Paul, MN 55101-2130
                                      Phone: (651) 757-1454
14
                                      Fax: (651) 296-7438
15                                    Email: evan.romanoff@ag.state.mn.us
16                                    Attorney for Plaintiff State of Minnesota
17
                                      /s/ Christina Tusan
18                                    Christina Tusan (CA Bar No. 192203)
19                                    Supervising Deputy City Attorney
                                      Office of the City Attorney
20                                    Consumer and Workplace Protection Unit
21                                    200 N. Main Street, 500 City Hall East
                                      Los Angeles, CA 90012
22                                    Phone: (213) 473-6908
23                                    Fax: (213) 978-8111
                                      Email: christina.tusan@lacity.org
24                                    Attorney for Plaintiff
25                                    The People of the State of California
26

27

28                                       3
           OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO EXTEND TIME
 Case 8:19-cv-01998-MWF-KS Document 166 Filed 07/10/20 Page 4 of 4 Page ID #:5236



 1   I, Jesse Stewart, attest that all other signatories listed, and on whose behalf the filing is
 2   submitted, concur in the filing’s content and have authorized the filing.
 3

 4                                            /s/ Jesse Stewart
 5
                                              Jesse Stewart

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          4
              OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO EXTEND TIME
